In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-03-00203-CR
______________________________


LISTA PALMER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 124th Judicial District Court
Gregg County, Texas
Trial Court No. 30,527-B


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Lista Palmer has filed a motion in which she asks this Court to dismiss her appeal.  Pursuant
to Tex. R. App. P. 42.2, her motion is granted.
            We dismiss the appeal.
 
 
                                                                        Jack Carter
                                                                        Justice

Date Submitted:          October 20, 2003
Date Decided:             October 21, 2003

Do Not Publish

60;               Justice
 
Date Submitted:          November 4, 2004
Date Decided:             November 5, 2004

Do Not Publish